F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                          JUL 14 1998
                             FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    MICHAEL ANTHONY COLLINS,

                Plaintiff-Appellant,

    v.                                                   No. 97-1443
                                                  (D.C. No. 97-WY-747-WD)
    JAMES HUFF,                                           (D. Colo.)

                Defendant-Appellee.




                             ORDER AND JUDGMENT *



Before KELLY, BARRETT, and HENRY, Circuit Judges.




         After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1.9. The case is therefore

ordered submitted without oral argument.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Plaintiff Michael Anthony Collins appeals the district court’s grant of

summary judgment dismissal of his 42 U.S.C. § 1983 claim against defendant,

Denver Police Detective James Huff. “We review the district court’s grant of

summary judgment de novo, applying the same standard used by the district court

under Fed. R. Civ. P. 56(c).” Novell, Inc. v. Federal Ins. Co., 141 F.3d 983, 985

(10th Cir. 1998).

      Collins asserts that Detective Huff violated his civil rights by omitting

material, exculpatory information when he prepared an affidavit to obtain an

arrest warrant for Mr. Collins for check fraud. It is a Fourth Amendment

violation to knowingly or recklessly omit from an arrest affidavit information

which, if included, would have vitiated probable cause. See Stewart v. Donges,

915 F.2d 572, 582-83 (10th Cir. 1990). After a thorough review of the record, we

agree with the district court’s conclusion that Mr. Collins presented no evidence

that even suggests that Detective Huff knowingly or recklessly disregarded the

truth when he prepared his affidavit and presented Mr. Collins’ arrest warrant.

We therefore conclude that Detective Huff did not violate the Fourth Amendment.

Accordingly, we affirm for substantially the reasons stated by the district court in

its order dated November 6, 1997.




                                         -2-
     The judgment of the United States District Court for the District of

Colorado is AFFIRMED.



                                                  Entered for the Court



                                                  James E. Barrett
                                                  Senior Circuit Judge




                                       -3-